Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155413                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  SUSAN BLACKWELL,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 155413
                                                                    COA: 328929
                                                                    Oakland CC: 2014-141562-NI
  DEAN FRANCHI and DEBRA FRANCHI,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 31, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether the appellants owed a duty to warn the appellee of the condition
  on the land at issue, given the general rule that “[a] landowner owes a licensee a duty
  only to warn the licensee of any hidden dangers the owner knows or has reason to know
  of, if the licensee does not know or have reason to know of the dangers involved,” Stitt v
  Holland Abundant Life Fellowship, 462 Mich. 591, 596 (2000). In addition to the brief,
  the appellants shall electronically file an appendix containing the items listed at MCR
  7.312(D)(2). The appellee shall file a supplemental brief within 21 days of being served
  with the appellants’ brief. The appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if
  any, must be filed by the appellants within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2017
           t1024
                                                                               Clerk